Citation Nr: 1227234	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  04-41 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for cholesteatoma of the left ear, to include as secondary to left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for cholesteatoma of the left ear.  

In April 2008, the Board remanded the claim for additional development.  In September 2008 the Board denied service connection.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court issued a Memorandum Decision vacating the Board's April 2008 decision and remanding the matter to the Board for readjudication consistent with the memorandum decision.  In October 2010, and again in April 2012, the Board remanded the claim for additional development.  The case has been returned to the Board and is ready for further review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Regarding the issue on appeal, the Board previously remanded the claim to obtain additional information by way of a VA addendum opinion.  The Board mandated that the Veteran be evaluated under clearly specified conditions and the Board directed that specific questions be answered by the examiners regarding the disorders on appeal.  Review of the file reveals that the mandates presented by the Board were not adequately followed or addressed.  

In the prior remand, the Board noted that the Veteran was examined by VA in June 2008 and that the examiner did not discuss whether the cholesteatoma of the left ear is due to or aggravated by the Veteran's service connected hearing loss.  The report was noted to be problematic because the examiner did not clearly address these concerns which are clearly part of the Veteran's claim.  The examination was noted to be not adequate for rating purposes.  On remand, VA was to obtain an adequate opinion from an appropriate medical specialist as to whether the Veteran's cholesteatoma of the left ear is caused or aggravated by his left ear hearing loss.  

An addendum opinion was offered in May 2012.  The examiner again merely addressed whether the Veteran's cholesteatoma of the left ear is related to treatment in service.  He did not address at all the mandates of the Board regarding the requested opinion.  Another remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Refer the file to the May 2012 VA examiner for an addendum opinion.  After reviewing the file the examiner should determine if the Veteran's cholesteatoma of the left ear is caused or aggravated by a service-connected disability.  

A complete rationale must be provided for the conclusions reached by the examiner. 

The examiner is to address the following: 

(a) Whether it is as likely as not (a 50 percent or greater probability) that the Veteran's left ear hearing loss caused his cholesteatoma of the left ear and 

(b) Whether it is as likely as not (a 50 percent or greater probability) that the Veteran's left ear hearing loss aggravates his cholesteatoma of the left ear. 

If the May 2012 examiner is not available, have the file reviewed by another qualified clinician for the requested opinion. 

2. The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3. After ensuring that the above development is completed in full and the addendum is adequate, readjudicate the issue on appeal. If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


